Potter, J.,
delivered the opinion of the court.
On petition of Mrs. Mary Smith, the mother of J. D. Millsaps, W. W. Millsaps, and Chas. Jackson Millsaps,. minors, their guardian, John W. Clark, was removed as guardian of their property. The ground upon which the-chancellor removed Mr. Clark as guardian for the above-minors was that Mr. Clark had been convicted of a charge of embezzlement by the circuit court of Claiborne county. He. had appealed from this'conviction, had been granted bail, and a supersedeas of the judgment and sentence-granted him.
It is the contention of appellant that, in view of the-fact Mr. Clark had appealed his case, and that the appeal stayed the execution, and was granted bail, the chancellor erred in his finding, and that his removal was not a proper-exercise of discretion; and especially is it urged that this-court ought to take that view because this court has reversed and remanded the criminal case against Clark. In determining whether or not the chancellor erred in this-instance in the exercise of the discretion confided in him-to remove guardians, we will consider this case in the same light and with the same facts before us that the chancellor had before him.
The guardian in this case had been convicted on a charge-of embezzlement, by a court of competent jurisdiction, and sentenced to a term in the state penitentiary. Having in view the interests of the wards, it occurs to us that it was; not incumbent upon the chancellor to inquire into the correctness of the findings of the circuit court. The conviction in the circuit court in a felony case, especiallv when-the charge against the guardian is embezzlement of funds, is, in our opinion, sufficient ground for the exercise of thecbeucellor’s discretion in removing a guardian.
The judgment of the chancellor is therefore affirmed.

Affirmed.